Kruse, P. J. (dissenting):
The defendant seeks to avoid liability for the glass carboys not returned upon the ground that the carboys were destroyed by an unprecedented flood and without any fault upon its part. I think that would be so but for the terms of the express contract under which the carboys were delivered to the defendant.
The plaintiff agreed to sell and the defendant to buy a certain quantity of muriatic acid, covering a certain period of time, and to furnish the defendant free of charge a certain number of carboys for storing muriatic acid, and at the end of the contract term the defendant agreed to return the carboys or to pay therefor at the rate of two dollars apiece for such as were not returned. The defendant has done neither, although the contract term has expired.
While I do not think the defendant had the option under the contract of purchasing the carboys at two dollars apiece, I am of the opinion that it was intended that defendant should be liable absolutely for the value of the carboys at that rate for such as were not returned by the defendant.
*73The plaintiff’s place of business was in this State, while that of the defendant was in Ohio. The carboys were placed in the exclusive possession of the defendant. They were of glass and breakable, and it might be very difficult for the plaintiff to show that a carboy was broken, lost or destroyed through the fault of the defendant. The very purpose, as it seems to me, of providing for thé return of the carboys, or in the alternative to pay therefor, was to avoid the difficulty of making the defendant liable "under the ordinary rule applicable to bailments. It is true that it can be argued that" the price at which a lost or destroyed carboy is to be paid for was to fix the measure of compensation in the event that there was a legal liability against the defendant under the ordinary rules applicable to bailments. But if that was intended it would have been an easy matter so to provide in the contract and not leave it to rest upon mere inference and implication.
While the unprecedented flood has made it impossible • for the defendant to return the carboys, that affords no good reason, as it seems to me, for. relieving it from the alternative promise to pay therefor.
I think judgment should be directed for the plaintiff.
Judgment directed in favor of the defendant upon the submission, with costs.